Citation Nr: 0911997	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-16 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an increased rating for bilateral cataract 
removal with lens implants, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1971 to 
November 1979 and from May 1980 to November 1989.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2008 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's service-connected bilateral cataract removal 
with lens implants is manifested by best corrected distant 
visual acuity of not more than 20/25 in the right eye and by 
best corrected distant visual acuity 20/25 in the left eye.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected 
bilateral cataract removal with lens implants have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.84a and Code 6029 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.      

The RO provided the appellant with additional notice in June 
2008; however, the address was no longer valid.  The RO then 
sent another notice to the Veteran's new address in July 
2008, subsequent to the February 2006 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
notifying him that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
notifying him that a disability rating will be determined by 
applying relevant Diagnostic Codes, and providing him 
examples of the types of medical and lay evidence that are 
relevant to establishing entitlement to increased 
compensation.

While the June 2008 and July 2008 notices were not provided 
prior to the February 2006 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in a February 2009 
supplemental statement of the case, following the provision 
of notice.  The Veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service private treatment records, and 
afforded the Veteran VA examinations in September 2005 and 
September 2008.  On a form received in October 2008, the 
Veteran marked the appropriate box to indicate that he will 
send more information or evidence in support of his claim, 
and requested that VA will wait the full 30 days before 
deciding his claim.  He noted that he was waiting for a 
scheduled examination by VA.  The Board notes that the 
Veteran's September 2008 VA examination has been associated 
with the Veteran's claims file, and no other evidence has 
been received to date.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral cataract removal 
with lens implants warrants a higher disability rating.  In 
his substantive appeal received in May 2006, the Veteran 
reported that he needed to change eyeglass prescriptions 
every year and that his left eye stayed dilated at all times.  
  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   The Board also 
acknowledges that VA's schedule for rating eye disabilities 
has recently been revised, but the revisions do not apply in 
this case since the Veteran's claim was received prior to 
December 10, 2008.

The Veteran's service-connected bilateral cataract removal 
with lens implants has been rated by the RO under the 
provisions of Diagnostic Code 6029.  Under this regulatory 
provision, the 30 percent rating prescribed for aphakia is a 
minimum rating to be applied to the unilateral or bilateral 
condition and is to be combined with any other rating for 
impaired vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of soft acuity without correction.  When both eyes are 
aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, however not better 
than 20/70 (6/21).  Combined rating for disabilities of the 
same eye should not exceed the amount for total loss of 
vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  
The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50. 38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; or (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye.  38 C.F.R. 
4.84a, Diagnostic Codes 6073, 6076, 6078.

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; and (4) corrected visual acuity of one eye is to 
5/200 and the other eye is to 20/100. 38 C.F.R. 4.84a, 
Diagnostic Codes 6073, 6076.

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; and (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 
6072, 6075.

A 100 percent disability rating is warranted for corrected 
visual acuity to 5/200, bilaterally.  38 C.F.R. § 4.84, 
Diagnostic Code 6071.

The Veteran was afforded a VA examination in September 2005.  
Best corrected visual acuity were as follows: near with 
glasses was 20/25 bilaterally; and far with glasses 20/25 
bilaterally.  The VA examiner diagnosed bilateral 
pseudophakia with excellent result; semi-dilated pupil in the 
left eye secondary to previous cataract surgery; left eye 
status post repair of bleb; and no evidence of diabetic 
retinopathy.  

When the Veteran was afforded another VA examination in 
September 2008, best corrected visual acuity: near was 20/20 
in the right eye and 20/70 in the left eye; and far was 20/20 
in the right eye and 20/25 in the left eye.  The VA examiner 
diagnosed status post cataract surgery; diabetes mellitus 
with no diabetic retinopathy; and status post repair of 
ruptured bleb left eye with abnormal pupil response.    

The Board finds that based on the medical evidence of record, 
a rating in excess of 30 percent for the Veteran's bilateral 
cataract removal with lens implants is not warranted.  Here, 
visual acuity is better than 20/70 bilaterally.  The Veteran 
has been assigned a 30 percent rating which is the minimum 
provided for under Code 6029.  Applying the documented 
results of vision testing to the regulatory criteria, it does 
not appear that his visual acuity meets the criteria for a 
higher rating at this time.  

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, glaucoma or 
malignant new growths of the eyeball; however, none of these 
conditions have been demonstrated in the record and, thus, a 
higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014.

Additionally, there is neither anatomical loss nor blindness 
of any eye to allow for higher disability ratings under the 
appropriate Diagnostic Codes.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6066.      

Also, staged ratings are not for application since the 
Veteran's bilateral cataract removal with lens implants is 
adequately contemplated by the existing 30 percent rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  On VA examination in September 
2005, the appropriate box was marked to indicate that the 
Veteran's visual disability did not adversely affect his 
employment in the last 12 months.  In a statement written in 
September 2008, the Veteran stated that his job in the 
medical field requires that he has the best vision possible 
and that the problem with his visual acuity has decreased his 
earning potential.  Subsequently, on VA examination in 
September 2008, the appropriate box was marked to indicate 
that the Veteran's visual disability did not adversely affect 
his employment in the last 12 months.  In this regard, the 
Board finds that there has been no showing by the Veteran 
that the service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


